UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 12, 2010 Commission File No.: 0-32137 Online Vacation Center Holdings Corp. (Exact name of registrant as specified in its charter) Florida 65-0701352 (State or other jurisdiction (IRS Employer of incorporation) Identification No.) 1801 N.W. 66th Avenue, Plantation, Florida 33313 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (954) 377-6400 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS The Company’s annual meeting of stockholders was held on May 12, 2010. Of the 14,893,978 common shares outstanding on March 30, 2010, a total of 13,747,673 common shares were represented in person or by proxy. Results of votes with respect to proposals submitted at that meeting are as follows: a. To elect four directors to serve until the Annual Meeting of Shareholders or until their successors are elected and qualified.Our stockholders voted to elect all four nominees as directors.Votes recorded by nominee were as follows: Nominee For Against Withheld Broker Non Votes Richard A. McKinnon David Nankin Daniel J. Rudner Edward B. Rudner b. To ratify the appointment of Jewett, Schwartz, Wolfe & Associates as the Company's independent public accountants for the fiscal year ended December 31, 2010.The Company’s stockholders voted to approve this proposal with 13,724,421 votes for and 20,067 votes against.There were 3,185 abstentions and 0 broker non votes. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 12, 2010ONLINE VACATION CENTER HOLDINGS CORP. BY: /s/ EDWARD B. RUDNER Edward B. Rudner Chief Executive Officer 2
